DETAILED ACTION
	This non-final rejection is responsive to communication filed October 30, 2019.  Claims 1-41 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0021] on page 3 of the specification, the examiner believes “Fig. 13” should be “Fig. 15”. 
In paragraph [0054] on page 12 of the specification, in the sentence “Next, a block 252 runs the Conforming Logic…,” element identifier 252 should be 254.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-40 are rejected under 35 U.S.C. 102(1) as being anticipated by Turner et al. (US 2015/0213463 A1)(‘Turner’).


receiving an untyped user data set indicative of user attributes, the user data set having no identification of data type (raw data) (paragraph 23); 
analyzing the conformed user data set to obtain statistics about user data for each user attribute for each user, including identifying data type (paragraphs 24-25); 
creating a bitmap mapping schema based on the statistics about the user data set (paragraphs 23-25); and
loading the conformed user data set into a bitmap data set using the bitmap mapping schema (paragraphs 24-26 and 36-37).

With respect to claim 34, Turner teaches the method of claim 33, wherein the analyzing is only performed initially or when a structure of the user data set has changed (paragraphs 24-25).

With respect to claim 35, Turner teaches the method of claim 33, wherein the statistics are obtained for all the data values of each attribute for the plurality users (paragraphs 23-25).

With respect to claim 36, Turner teaches the method of claim 35, wherein the statistics comprises at least one of: number of occurrences of each data type; min. and max. value of each number (integer or floating point), and cardinality of each string value (paragraph 31).



With respect to claim 38, Turner teaches the method of claim 33, wherein the analyzing the user data set comprises determining a mapping strategy for each field based on the statistics (paragraph 31).

With respect to claim 39, Turner teaches the method of claim 37, wherein the analyzing comprises determining the type of bitmap data format for a given field based on the mapping strategy, wherein the type of bitmap comprises one of: Standard bitmap and BSI bitmap (paragraph 33).

With respect to claim 40, Turner teaches the method of claim 38, wherein the determining is based on the number of occurrences of a given user attribute having a given data type is greater than a predetermined threshold (paragraphs 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (US 2020/0365274 A1) (‘Karl’) in view of Wang (US 2015/0178336 A1).

With respect to claim 1, Karl teaches a method for converting user data from a plurality of users and from a plurality of disparate data sources to bitmap data, comprising: 
receiving the user data from the plurality of data sources, the user data indicative of user attributes (receive/acquire data from healthcare data sources) (paragraph 38); 
receiving a conform mapping schema (data schemas from conform module having logic and rules to normalize and map data) (paragraphs 40-41); 
creating a conformed user data set for the plurality users using the conform mapping schema (conform module cleanses and normalizes source data) (paragraphs 40-41); and
analyzing the conformed user data set to obtain statistics about the user data for each user attribute (conformed data is stored in common database where analytics are generated) (paragraphs 41-42).
Karl does not explicitly teach creating a bitmap mapping schema based on the statistics about the user data set; or loading the conformed user data set into a bitmap data set using the bitmap mapping schema.
Wang teaches creating a bitmap mapping schema based on the statistics about the user data set (creating bitmap based on conversion of target data field into integer type value as index number) (paragraphs 48, 62-65); and loading the conformed user data set into a bitmap data set using the bitmap mapping schema (writing data to located bitmap unit) (paragraphs 49 and 66).


With respect to claim 2, Karl in view of Wang teaches the method of claim 1, wherein the conform mapping schema comprises at least one of: parent attributes, child attributes, attribute data type, and mapping rules (Karl, paragraphs 40-41).

With respect to claim 3, Karl in view of Wang teaches the method of claim 2, wherein the mapping rules comprises data source and field (Karl, paragraphs 40-41; also Wang, paragraphs 62-64).
 
With respect to claim 4, Karl in view of Wang teaches the method of claim 2, wherein the mapping rules comprises data source, field and mapping logic (Karl, paragraphs 40-41).

With respect to claim 5, Karl in view of Wang teaches the method of claim 1, wherein the conformed user data set comprises attributes, data type, and user data for each user, the data type for a given attribute having a common format for all users independent of the data source (Karl, paragraphs 39 and 41).


 
	With respect to claim 8, Karl in view of Wang teaches the method of claim 1, wherein the statistics are obtained for all the data values of each attribute for all users (Karl, paragraphs 41-42).

	With respect to claim 9, Karl in view of Wang teaches the method of claim 8, wherein the statistics comprises at least one of: data type (Karl, paragraph 41), number of occurrences of each data type; min. and max. value of each number (integer or floating point), and cardinality of each string value. 

With respect to claim 10, Karl in view of Wang teaches the method of claim 9, wherein the data type is selected from the group comprising: Boolean, Integer, Floating Point, Date, and String (Karl, paragraphs 41, 51, 53).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Wang as applied to claim 1 above, and further in view of Gorjiara et al. (US 2017/0357697 A1) (‘Gorjiara’).


Karl in view of Wang does not explicitly teach reconciling conflicts in data types for the same attribute between different data sources using the conform mapping schema.
Gorjiara teaches reconciling conflicts in data types for the same attribute between different data sources using the conform mapping schema (paragraphs 43, 60 and 101).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have further modified Karl to reconcile conflicts as taught by Gorjiara to enable generation of a conformed data set without any data conflicts, thereby providing a less ambiguous, more useful data set.


Claims 1, 11-24, 26-32, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (US 2020/0365274 A1) (‘Karl’) in view of Turner et al. (US 2015/0213463 A1)(‘Turner’).

With respect to claim 1, Karl teaches a method for converting user data from a plurality of users and from a plurality of disparate data sources to bitmap data, comprising: 
receiving the user data from the plurality of data sources, the user data indicative of user attributes (receive/acquire data from healthcare data sources) (paragraph 38); 
receiving a conform mapping schema (data schemas from conform module having logic and rules to normalize and map data) (paragraphs 40-41); 
conform module cleanses and normalizes source data) (paragraphs 40-41); and
analyzing the conformed user data set to obtain statistics about the user data for each user attribute (conformed data is stored in common database where analytics are generated) (paragraphs 41-42).
Karl does not explicitly teach creating a bitmap mapping schema based on the statistics about the user data set; or loading the conformed user data set into a bitmap data set using the bitmap mapping schema.
Turner teaches analyzing the conformed user data set to obtain statistics about user data for each user attribute (paragraphs 24-25); 
creating a bitmap mapping schema based on the statistics about the user data set (paragraphs 23-25); and
loading the conformed user data set into a bitmap data set using the bitmap mapping schema (paragraphs 24-26 and 36-37).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified Karl to convert conformed data into a bitmap data set as taught by Turner to enable more efficient indexing, analysis, and querying of big data, including healthcare data that allows for near real-time computation of various metrics (Turner, abstract, paragraphs 2-3 and 30).



With respect to claims 12 and 28, Karl in view of Turner teaches the method of claims 11 and 27, wherein the analyzing comprises determining the type of bitmap data format for a given field, wherein the type of bitmap comprises one of: standard bitmap and BSI bitmap (Turner, paragraph 33).

With respect to claim 13, Karl in view of Turner teaches the method of claim 11, wherein the determining is based on the number of occurrences of a given user attribute having a given data type is greater than a predetermined threshold (Turner, paragraphs 31-33).

With respect to claim 14, Karl in view of Turner teaches the method of claim 1, wherein the loading comprises creating API calls having a field and a Column ID indicative of a user and at least one of a Row ID and a Value (Turner, paragraphs 32, 37, 66).

With respect to claims 15 and 29, Karl in view of Turner teaches the method of claims 12 and 28, wherein the loading comprises retrieving the type of bitmap data format for a given field and creating API calls based on the mapping strategy (Turner, paragraphs 32, 37, 66).



With respect to claim 17, Karl in view of Turner teaches method of claim 1, further comprising determining if the mapping schemas have errors or require updates and correcting or updating the appropriate schema accordingly (Karl, paragraph 39; Turner, paragraph 80).

With respect to claim 18, Karl in view of Turner teaches method of claim 1, further comprising providing a user interface (UI) which enables queries to be performed on the bitmap data set (Turner, paragraph 27).

With respect to claims 19 and 31, Karl in view of Turner teaches method of claims 18 and 21, wherein the user interface (UI) provides a plurality selectable fields and conditions based on the bitmap data for a client to perform a search of the bitmap index user data set (Turner, paragraphs 55-56, 58 and 59).

With respect to claims 20 and 32, Karl in view of Turner teaches method of claims 18 and 21, wherein the user interface (UI) provides an option to edit, remove or add attributes or attribute values to a mapping schema (Karl, paragraph 40).


With respect to claim 21, Karl teaches a method for converting user data from a plurality of users and from a plurality of disparate data sources to bitmap data, comprising: 
receiving the user data from the plurality of data sources, the user data indicative of user attributes (receive/acquire data from healthcare data sources) (paragraph 38); 
receiving a conform mapping schema (data schemas from conform module having logic and rules to normalize and map data) (paragraphs 40-41); 
creating a conformed user data set for the plurality users using the conform mapping schema (conform module cleanses and normalizes source data) (paragraphs 40-41); and
analyzing the conformed user data set to obtain statistics about the user data for each user attribute (conformed data is stored in common database where analytics are generated) (paragraphs 41-42).
Karl does not explicitly teach creating a bitmap mapping schema based on the statistics about the user data set; loading the conformed user data set into a bitmap data set using the bitmap mapping schema; or providing a user interface (UI) which enables queries to be performed on the bitmap data set.
Turner teaches analyzing the conformed user data set to obtain statistics about user data for each user attribute (paragraphs 24-25); 
creating a bitmap mapping schema based on the statistics about the user data set (paragraphs 23-24); 

providing a user interface (UI) which enables queries to be performed on the bitmap data set (paragraph 27).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified Karl to convert conformed data into a bitmap data set as taught by Turner to enable more efficient indexing, analysis, and querying of big data, including healthcare data that allows for near real-time computation of various metrics (Turner, abstract, paragraphs 2-3 and 30).

With respect to claim 22, Karl in view of Turner teaches the method of claim 21, wherein the conform mapping schema comprises at least one of: parent attributes, child attributes, attribute data type, and mapping rules (Karl, paragraphs 40-41).

With respect to claim 23, Karl in view of Turner teaches the method of claim22, wherein the mapping rules comprises data source and field (Karl, paragraphs 40-41; also Turner, paragraphs 23-25).
 
With respect to claim 24, Karl in view of Turner teaches the method of claim 21, wherein the conformed user data set comprises attributes, data type, and user data for each user, the data type for a given attribute having a common format for all users independent of the data source (Karl, paragraphs 39 and 41).

	With respect to claim 26, Karl in view of Turner teaches the method of claim 21, wherein, after an initial performance of the analyzing, the analyzing is only performed when the conformed user data set has changed (Karl, paragraphs 41-42).  

With respect to claim 41, Karl teaches method for improving the speed of obtaining query results from a massive, disparate data set, comprising:
receiving the user data from the plurality of data sources, the user data indicative of user attributes (receive/acquire data from healthcare data sources) (paragraph 38); 
receiving a conform mapping schema (data schemas from conform module having logic and rules to normalize and map data) (paragraphs 40-41); 
creating a conformed user data set for the plurality users using the conform mapping schema (conform module cleanses and normalizes source data) (paragraphs 40-41); and
analyzing the conformed user data set to obtain statistics about the user data for each user attribute (conformed data is stored in common database where analytics are generated) (paragraphs 41-42).
Karl does not explicitly teach converting the data to bitmap data set format; creating a bitmap mapping schema based on the statistics about the user data set; loading the conformed user data set into a bitmap data set using the bitmap mapping schema; querying the bitmap data set; returning a query result; and wherein massive comprises larger than 1 million records, each record having a plurality of attributes and disparate comprises at least 3 different data sources in at least 3 different data formats or types.

analyzing the conformed user data set to obtain statistics about user data for each user attribute (paragraphs 24-25); 
creating a bitmap mapping schema based on the statistics about the user data set (paragraphs 23-24); 
loading the conformed user data set into a bitmap data set using the bitmap mapping schema (paragraphs 24-26 and 36-37); 
querying the bitmap data set (paragraph 27);
returning a query result (paragraph 27); and 
wherein massive comprises larger than 1 million records, each record having a plurality of attributes and disparate comprises at least 3 different data sources in at least 3 different data formats or types (paragraphs 2, 26 and 34).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified Karl to convert conformed data into a bitmap data set as taught by Turner to enable more efficient indexing, analysis, and querying of big data, including healthcare data that allows for near real-time computation of various metrics (Turner, abstract, paragraphs 2-3 and 30).


 
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Turner as applied to claim 21 above, and further in view of Gorjiara et al. (US 2017/0357697 A1) (‘Gorjiara’).

With respect to claim 25, Karl in view of Turner teaches creating the conformed user data set.
Karl in view of Turner does not explicitly teach reconciling conflicts in data types for the same attribute between different data sources using the conform mapping schema.
Gorjiara teaches reconciling conflicts in data types for the same attribute between different data sources using the conform mapping schema (paragraphs 43, 60 and 101).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have further modified Karl to reconcile conflicts as taught by Gorjiara to enable generation of a conformed data set without any data conflicts, thereby providing a less ambiguous, more useful data set.

	 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167